IN THE SUPREME COURT OF PENNSYLVANIA


IN THE MATTER OF                          :   No. 1578 Disciplinary Docket No. 3
                                          :
WILLIAM JAY GREGG                         :   No. 210 DB 2009
                                          :
                                          :   Attorney Registration No. 32711
                                          :
PETITION FOR REINSTATEMENT                :   (Crawford County)


                                       ORDER


PER CURIAM


      AND NOW, this 5th day of February, 2018, the Petition for Reinstatement is

denied.   Petitioner is directed to pay the expenses incurred by the Board in the

investigation and processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).